PROSPECTUS SUPPLEMENT (To Prospectus Dated October 13, 2011) Trust Certificates, Series 2011-1, $25,000,000 6.75% Callable Class A Certificates Fixed Income Trust For Goldman Sachs Subordinated Notes, Series 2011-1 Issuing Entity Fixed Income Client Solutions LLC Depositor and Sponsor The issuing entity: •is a New York common law trust formed by a trust agreement between the depositor and The Bank of New York Mellon. •will issue one class of certificates: the class A certificates, which are offered by this prospectus supplement. •will enter into the warrant agent agreement pursuant to which the call warrants relating to the certificates will be issued.The call warrants are not offered by this prospectus supplement. The certificates: •consist of the $25,000,000 class A certificates that will bear interest at a fixed rate of 6.75% per annum. •are secured by the assets of the issuing entity, which consist primarily of the underlying securities. •are entitled to distributions of interest semi-annually on each April 1 and October 1, commencing on April 2, 2012. •are not insured or guaranteed by any governmental agency. •are callable in whole or in part if the call warrants on the underlying securities are exercised, which may occur at any time on or after October 1, 2016 or earlier, under the circumstances described in this prospectus supplement. The underlying securities: •will consist of $25,400,000 of 6.75% Subordinated Notes due 2037 issued by The Goldman Sachs Group, Inc. The certificates represent beneficial interests in the issuing entity only and do not represent an interest in or obligation of the underwriters, the trustee, the depositor and sponsor, the administrative agent or any of their affiliates. The underlying securities will be owned by the trust. The underlying securities have a different interest rate and denominations than do the certificates.The underlying securities are subject to redemption as described in this prospectus supplement.Any such redemption will result in a redemption of the certificates. Investing in the certificates involves risks. See “Risk Factors” beginning on page S-13 of this prospectus supplement and on page 3 in the prospectus for a discussion of certain risks that you should consider in connection with an investment in the certificates. For complete information about the certificates, read both this prospectus supplement and the prospectus.This prospectus supplement must be accompanied by the prospectus if it is being used to offer and sell the certificates. Price to Public Underwriting Discount Proceeds to Depositor (before expenses) Per Class A Certificate Total The initial public offering price specified above does not include accrued interest, if any.Interest on the certificates will accrue from October 14, 2011. Prior to this offering, there has been no public market for the certificates.The depositor intends to apply to list the certificates on the New York Stock Exchange. Trading of the certificates on the New York Stock Exchange is expected to commence within a 30-day period after the initial delivery thereof. The Securities and Exchange Commission and state securities regulators have not approved or disapproved of these certificates or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Subject to the satisfaction of certain conditions, the underwriters named below will purchase the offered certificates from the depositor.See “Method of Distribution” in this prospectus supplement.The underwriters expect to deliver the offered certificates in book-entry form only on or about October 14, 2011. US Bancorp RBC Capital Markets The date of this prospectus supplement is October 13, 2011 IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS We provide information to you about the certificates in two separate documents that progressively provide more detail: (a)the accompanying prospectus, which provides general information, some of which may not apply to your series of certificates and (b)this prospectus supplement, which describes the specific terms of your series of certificates. For complete information about the certificates, read both this prospectus supplement and the accompanying prospectus.This prospectus supplement must be accompanied by the prospectus if it is being used to offer and sell the certificates.All annexes and schedules to this prospectus supplement are part of this prospectus supplement. The depositor has filed with the Securities and Exchange Commission (the “Commission”) a registration statement (of which this prospectus supplement and the accompanying prospectus form a part) under the Securities Act of 1933, as amended (the “Securities Act”), with respect to your series of certificates.This prospectus supplement and the accompanying prospectus do not contain all of the information contained in the registration statement.For further information regarding the documents referred to in this prospectus supplement and the accompanying prospectus, you should refer to the registration statement and the exhibits to such registration statement.See “Where You Can Find More Information” in the accompanying prospectus. You should rely only on the information contained in this prospectus supplement or the accompanying prospectus.Neither the depositor nor the underwriters have authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.Neither the depositor nor the underwriters are making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. We include cross-references in this prospectus supplement and the accompanying prospectus to captions in these materials where you can find further related discussions.The following table of contents and the table of contents included in the accompanying prospectus provide the pages on which these captions are located. For 90 days following the date of this prospectus supplement, all dealers selling the certificates will deliver a prospectus supplement and prospectus.This is in addition to any dealer’s obligation to deliver a prospectus supplement and prospectus when acting as an underwriter of the certificates and with respect to their unsold allotments or subscriptions. We are not offering the certificates in any state where the offer is not permitted. STABLIZATION LEGEND The underwriters may engage in transactions that stabilize, maintain or otherwise affect the price of the certificates, including over-allotment, stabilizing and short-covering transactions in such securities and the imposition of penalty bids, in each case in connection with the offering of the certificates.For a description of these activities, see “Method of Distribution” in this prospectus supplement. S-2 TABLE OF CONTENTS Summary S-4 Risk Factors S-13 Formation of the Issuing Entity S-17 Description of the Deposited Assets S-17 Description of the Call Warrants and the Warrantholder S-24 Description of the Certificates S-27 Description of the Trust Agreement S-31 Certain Federal Income Tax Consequences S-33 ERISA Considerations S-37 Method of Distribution S-38 Ratings S-39 Legal Opinions S-40 Index of Terms for Prospectus Supplement S-41 PROSPECTUS RISK FACTORS 3 WHERE YOU CAN FIND MORE INFORMATION 5 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 6 REPORTS TO CERTIFICATEHOLDERS 6 IMPORTANT CURRENCY INFORMATION 6 FIXED INCOME CLIENT SOLUTIONS LLC 7 USE OF PROCEEDS 8 ISSUING ENTITY 8 MATURITY AND YIELD CONSIDERATIONS 9 DESCRIPTION OF THE CERTIFICATES 10 DESCRIPTION OF DEPOSITED ASSETS AND CREDIT SUPPORT 21 DESCRIPTION OF THE TRUST AGREEMENT 32 LIMITATIONS ON ISSUANCE OF BEARER CERTIFICATES 40 CURRENCY RISKS 41 CERTAIN FEDERAL INCOME TAX CONSEQUENCES 42 PLAN OF DISTRIBUTION 52 LEGAL OPINIONS 53 S-3 Summary This summary highlights the principal economic terms of the certificates being issued by the issuing entity and of the underlying securities.It does not contain all of the information that you need to consider in making your investment decision.To understand all of the terms of the offering of the certificates, you should read carefully this prospectus supplement and the accompanying prospectus in full.Certain terms used in this prospectus supplement are defined on the pages indicated in the “Index of Terms.” The Certificates Depositor Fixed Income Client Solutions LLC, a wholly-owned subsidiary of U.S. Bancorp (the “depositor”).The depositor is also the “sponsor” with respect to the certificates for purposes of Rule 1101(1) under the Securities Act and references to the “depositor” herein also include the depositor in its capacity as sponsor. Trustee The Bank of New York Mellon. Issuing Entity The depositor and the trustee will form the Fixed Income Trust For Goldman Sachs Subordinated Notes, Series 2011-1.We sometimes refer to the issuing entity as the “trust.” Certificates $25,000,000 6.75% callable class A certificates, Series 2011-1.The class A certificates collectively represent the entire beneficial interest in the trust and are referred to herein as the “certificates.” Principal Balance of the Certificates Final Scheduled Distribution Date of the Certificates The underlying securities payment date occurring in October 2037. Interest Rate The interest rate distributable on any distribution date on the certificates is fixed at 6.75% per annum. Deposited Assets The deposited assets will consist of the underlying securities.The underlying securities have been purchased by the depositor or its affiliates in the secondary market.See “Description of the Deposited Assets—Underlying Securities” in this prospectus supplement. Closing Date October 14, 2011. Cut-off Date October 14, 2011. Distribution Date Semi-annually on the 1st day of each April and October, commencing on April 2, 2012, or if such date is not a business day (as such term is defined in the prospectus, “business day”), the next succeeding business day (each, a “distribution date”). Record Date The business day immediately preceding each distribution date. Denominations; Specified Currency The certificates will be denominated in increments of $25 and payable in U.S. dollars (the “specified currency”) and will be available for purchase in minimum amounts per certificateholder of $1,000 (40 certificates) and multiples of $1,000 thereafter. S-4 Interest Accrual Periods Semi-annually (or, in the case of the first interest accrual period, from and including the closing date to but excluding the first distribution date). Payment of Principal On October 1, 2037, the final maturity date of the underlying securities, the outstanding certificate principal balance (as defined below) of the certificates, together with any accrued and unpaid interest, will be distributed to the certificateholders, to the extent the outstanding principal balance of the underlying securities is paid by the underlying securities issuer on such date. Form of Security Book-entry certificates with The Depository Trust Company (“DTC”).See “Description of the Certificates—Definitive Certificates.” Distributions will be settled in immediately available (same-day) funds. Collection Period With respect to a distribution date, the period beginning on the preceding distribution date (or, in the case of the initial distribution date, on the closing date) and ending at the close of business on the day immediately preceding the distribution date (each, a “collection period”). The Underlying Securities Underlying Securities 6.75% subordinated notes due 2037 issued by The Goldman Sachs Group, Inc., in an aggregate principal amount of $25,400,000. Interest on the underlying securities accrues at the underlying securities rate for each underlying securities accrual period and is payable on each underlying securities payment date.The entire principal amount of the underlying securities will be payable on the underlying securities final payment date.The underlying securities have a remaining term to maturity of approximately 26 years. The Goldman Sachs Group, Inc. is a Delaware corporation whose principal executive offices are located at 200 West Street, New York, New York 10282. Underlying Securities Issuer The Goldman Sachs Group, Inc. The underlying securities issuer is subject to the informational requirements of the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”) and in accordance therewith files reports and other information (including financial information) with the Commission under the underlying securities issuer’s Securities Exchange Act file number, 001-14965.The underlying securities issuer is not participating in this offering and has no obligations under the certificates.See “Description of the Deposited Assets—Underlying Securities Issuer” in this prospectus supplement. Underlying Securities Original Issue Date October 3, 2007. Underlying Securities Final Payment Date October 1, 2037. Denominations; Underlying Securities The underlying securities are denominated and payable in U.S. dollars and are available in minimum denominations of $2,000 and integral multiples of $1,000 thereafter. S-5 Underlying Securities Payment Dates April 1 and October 1 of each year, commencing April 1, 2008. Underlying Securities Rate 6.75% per annum. Underlying Securities Interest Accrual Periods Semi-annually. Priority The underlying securities are subordinated notes which are unsecured and rank junior in right of payment to the underlying securities issuer’s senior indebtedness.See “Description of the Deposited Assets—Underlying Securities” in this prospectus supplement. Security The underlying securities are unsecured obligations of the underlying securities issuer. Redemption The underlying securities are subject to redemption at the option of the underlying securities issuer.The underlying securities are also subject to redemption for tax purposes under certain limited circumstances.See “Description of the Deposited Assets—Underlying Securities” in this prospectus supplement. Form of Security Book-entry debt securities with DTC, listed on the New York Stock Exchange. Ratings of the Underlying Securities The underlying securities issuer’s most recent public filing on Form 10-K indicates ratings for the underlying securities issuer’s debt obligations.None of the depositor or any of its affiliates have confirmed, updated or investigated such ratings in connection with the offering of the certificates. The Trust Agreement Trust Agreement The certificates will be issued by the terms of the trust agreement.The certificates will consist of one class, designated as class A certificates. The “certificate principal balance” of a certificate outstanding at any time represents the maximum amount that the certificateholder is entitled to receive as distributions allocable to principal.The certificate principal balance of a certificate will decline to the extent distributions allocable to principal are made to certificateholders. Retained Interest None. Distributions On each distribution date, to the extent of available funds (net of ongoing trust expenses (as defined below)), collections in respect of interest for the related collection period will be allocated and distributed in the following order of priority: ●
